Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s RCE and IDS filed by applicant on 2/3/2022 have been considered.  Claims 1-20 are currently pending.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Cherian et al. (US 2018/0206190 A1), discloses a multi-link wireless communication system wherein a station may monitor an anchor channel for transmissions that indicate whether one or more additional links may be activated (see paragraphs 0055 and 0060).
A second prior art, Akay at al. (US 2013/0229930 A1), which discloses a first WLAN device exchanging connection establishment messages to agree on a specification communication channel to exchange control data (see paragraph 0033).
A third prior art, Li et al. (US 2018/0049129 A1), which discloses a Clear-to-Send (CTS) power control method wherein a first device and a second device exchange CTS messages in a CTS channel to reduce interference (see abstract). 

For claims 1-20, the prior arts listed above fail to anticipate or render obvious a combination of:

in response to determining that no WLAN communication link has been negotiated with the second communication device for the first traffic stream, transmitting, by the first communication device, packets in the first traffic stream via multiple WLAN communication links” in combination with other recited elements in each of base claims 1 and 10, respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471